—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Tomei, J.), rendered December 20, 2000, convicting him of burglary in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the facts presented, the imposition of consecutive terms of imprisonment was legal (see Penal Law § 70.25 [2]; People v Gardner, 281 AD2d 558 [2001]; People v Roman, 215 AD2d 697, 698 [1995]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.